      Case 5:19-cv-00341-DPM Document 85 Filed 05/12/21 Page 1 of 1



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    PINE BLUFF DIVISION

SHANE A. LONIX
ADC #145216                                                       PLAINTIFF

v.                      No. 5:19-cv-341-DPM

DERNITTA THOMAS, Lieutenant, Shift C,
ADC Administration, Cummins Unit;
JAMES, Sergeant, ADC Administration,
Cummins; NUN AG, Doctor/Nurse, ADC
Administration, Cummins Unit;
PRESELFANNIE R. TAYLOR, Mental Health
Advisor, Cummins Unit; QUILLEN, Sergeant,
Guard, Cummins Unit; BRYANT, CO II,
Guard, Cummins Unit; LINDSEY FORTSON,
Cummins Unit; and DOES, ADC Administration                      DEFENDANTS

                             JUDGMENT
     Lonix' s excessive force claims against Thomas, Quillen, and
Bryant are dismissed with prejudice. All other claims are dismissed
without prejudice.


                                 D .P. Marshall Jr.
                                 United States District Judge

                                     I;)...   1'11_ot.y ~)..{
                                                  I
